Case 5:19-cv-00607-EEF-MLH Document 59 Filed 06/08/20 Page 1 of 9 PageID #: 619



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

LIDA MOSLEY GREEN                            CIVIL ACTION NO. 19-cv-0607

VERSUS                                       JUDGE ELIZABETH E. FOOTE

PATRICIA MOSELY WHITE ET AL                  MAGISTRATE JUDGE HORNSBY


                         AMENDED SCHEDULING ORDER

   Duirng the June 8, 2020 telephone Scheduling Conference, the following dates were
 set on the docket of Judge Foote:

   JURY TRIAL:                            February 8, 2021 at 9:00 A.M.,
                                          Shreveport, Courtroom 2
                                          The Court will allocate 3 days for the trial
                                          of this matter.

   PRETRIAL CONFERENCE:                   January 15, 2021 at 10:00 A.M.
                                          All trial counsel shall participate in person.
                                          The Court will fully explore all pending
                                          evidentiary and legal issues and discuss its
                                          trial procedure. Accordingly, the conference
                                          can be lengthy. Counsel should contact
                                          chambers before the conference to ensure
                                          that they have allotted sufficient time in
                                          their schedules.


   *JOINT PRETRIAL ORDER*:                January 8, 2021
   (Format available at                   Simultaneously with filing the pretrial order,
    www.lawd.uscourts.gov)                counsel must deliver to chambers one paper
                                          copy of any exhibits to which that party
                                          noted objections in the pretrial order.




                                      Page1
Case 5:19-cv-00607-EEF-MLH Document 59 Filed 06/08/20 Page 2 of 9 PageID #: 620



                   Special Requirements Enforced by the Court

 A.    Motions to Extend Deadlines. A motion to extend any deadline shall include a
       statement that the granting of the motion shall or shall not affect any other
       deadline or the trial date. Filing a motion to extend a deadline does not, in and of
       itself, result in an extension of time. Therefore, motions for extensions of time
       must be filed as soon as possible, but in any event, not later than 12:00 p.m.
       (noon) of the day preceding the existing deadline.

 B.    Dispositive Motion Deadline. Because the Court wishes to decide dispositive
       motions in time to allow counsel to adequately prepare for the pretrial conference
       and for trial, motions to extend the dispositive motion deadline are disfavored and
       will be granted only in exceptional circumstances. Counsel are reminded that
       dispositive motions are not fully briefed and ripe for review until 28 days after they
       are filed and that the Court conducts a full pretrial conference approximately one
       month before the trial date.

 C.    Exhibits to Motions. Any exhibit attached to a motion must be labeled with a
       letter rather than a number. When the exhibits are filed in CM/ECF, counsel must
       file each exhibit as a separate attachment and must include a descriptive title
       (e.g., “Exhibit A – Excerpts of Plaintiff’s Deposition” rather than “Exhibit 1”). In
       addition, each exhibit attached to a motion should be discussed and its contents
       explained within the motion or supporting memorandum. Compliance with these
       procedures aids the Court when reviewing parties’ submissions electronically.

 D.    Courtesy Copies. It is the duty of the attorneys to provide a courtesy copy of all
       filings directly to chambers. Courtesy copies of all pretrial submissions marked with
       an asterisk (*) in this draft scheduling order shall be submitted to Judge Foote’s
       chambers via e-mail at foote_motions@lawd.uscourts.gov simultaneously with the
       docket filing. The courtesy copy must be in Word format. If the filing is longer than
       fifty (50) pages (inclusive of exhibits and attachments), counsel should also submit
       a paper courtesy copy to the Court.

 E.    Publishing Exhibits to the Jury. For paper exhibits, only individual pages that
       have been published to the jury in open court will be admitted into evidence and
       allowed into the jury room during deliberations. The Court also requires that these
       pages be published in connection with witness testimony unless previous
       permission has been obtained from the Court. The purpose of this rule is to ensure
       that the jury does not base its verdict on exhibits whose relevance has not been
       established. This rule does not apply to contracts for liability insurance.



                                          Page2
Case 5:19-cv-00607-EEF-MLH Document 59 Filed 06/08/20 Page 3 of 9 PageID #: 621



       Exhibits may be published to the jury electronically by counsel from the podium or
       by an assistant from the counsel table. If counsel prefers to use paper copies of
       exhibits, these may be displayed to the jury by counsel from the podium using the
       courtroom’s projection equipment.

 F.    Exhibits on CD-ROM. If a party wishes to have its exhibits displayed to the jury
       by the courtroom deputy (rather than by counsel or an assistant), exhibits must
       be submitted on CD-ROM to Kathy Keifer, the courtroom deputy, one week before
       trial. The party must contact Ms. Keifer for specific instructions regarding the
       format of the files on the CD-ROM. Ms. Keifer may be reached at 318-934-4757 or
       at Kathy_Keifer@lawd.uscourts.gov.

 G.    Exhibits for the Record. In order to preserve the record for appellate review, a
       second CD-ROM containing pdf-format versions of the exhibits that were
       introduced at trial must be provided to the courtroom deputy at the close of trial.
       The parties must also submit an exhibit list reflecting only those exhibits introduced
       at trial in Word format to the courtroom deputy.

 H.    Exhibits for Jury Deliberations. Before the jury retires to deliberate, counsel
       must provide the courtroom deputy with a single binder containing only those
       exhibits that were published to the jury and admitted into evidence by the Court.
       The exhibits should be separated by tabs. This will constitute the set of documents
       that the jury will use in its deliberations.

 I.    Joint Submissions. It is the duty of all counsel to notify the court in writing if,
       after good faith reasonable effort, any party cannot obtain the cooperation of
       opposing counsel on matters requiring joint submissions, including the Pretrial
       Order, Joint Jury Instructions, Joint Preliminary Statements, or edited Trial
       Depositions. If the parties cannot agree on the content of a joint submission, they
       must file separate submissions.

 J.    Trial depositions. Unless excused by Judge Foote for good cause shown, trial
       depositions (see && 14–15) in jury cases shall be videotaped.

 K.    Computation of Deadlines. If a deadline falls on a Saturday, Sunday, or federal
       holiday, the effective date is the first business day following the deadline imposed.

 L.    Standing Orders. Attorneys are expected to comply with all applicable Standing
       Orders, including, but not limited to, Standing Order 1.95 (Code of
       Professionalism). Standing Orders are posted on the court’s website:
       www.lawd.uscourts.gov.


                                          Page3
  Case 5:19-cv-00607-EEF-MLH Document 59 Filed 06/08/20 Page 4 of 9 PageID #: 622




    M.       Confidential Discovery and Protective Orders. As this is a court of public
             record, the Court will not accept a protective order providing that documents will
             be automatically sealed when the parties so designate. However, language similar
             to the following will be approved:

                   The parties acknowledge that it may be necessary to file
                   confidential discovery into evidence, either at the trial of the
                   matter or as an attachment to other filings with the Court.
                   Before filing any document designed as "confidential," the
                   party proposing the filing shall contact the party who has
                   designated the document as "confidential" and request
                   permission to file the discovery as unsealed in the public
                   record. Said permission shall not be unreasonably denied. In
                   the event that such permission is denied, leave of court must
                   be obtained by the party who seeks to file the confidential
                   evidence before any document is filed under seal.


                                      PRETRIAL DEADLINES:

    DEADLINE:                                                   FOR:

       CLOSED                        1.     JOINDER OF PARTIES AND AMENDMENT OF
                                            PLEADINGS.

       CLOSED                        2.     EXCHANGE WITNESS LISTS.1
                                                Counsel for plaintiff shall deliver to counsel for
                                                defendant a witness list setting forth the
                                                name, address, and a brief summary of each
                                                witness’ expected testimony. Defendant’s
                                                witness list is due seven (7) days after



         1A treating physician may opine about diagnosis, prognosis, causation, or the need for
future medical treatment without producing a report under Rule 26(a)(2)(B) and without the
proponent providing a summary of facts and opinions under Rule 26(a)(2)(C). The brief summary
described in the main body of this order satisfies a party’s Rule 26 disclosure requirements for
treating physicians. A party must still qualify a treating physician at trial if the physician will testify
to a medical opinion.

                                                 Page4
Case 5:19-cv-00607-EEF-MLH Document 59 Filed 06/08/20 Page 5 of 9 PageID #: 623



                                         receipt of plaintiff’s list. Counsel need not file
                                         the witness lists with the clerk’s office.

   N/A                      3.    PLAINTIFF’S EXPERT REPORTS.
                                       Plaintiff shall deliver reports in compliance
                                       with Rule 26(a)(2)(B), except for the listing of
                                       prior depositions. If there is any subsequent
                                       change in the expert’s opinion, or its basis, the
                                       offering attorney must notify all counsel
                                       within seven (7) days thereafter. All expert
                                       reports must be accompanied by a statement
                                       by counsel as to the precise area of expertise
                                       in which the expert will be tendered.


   Deliver to all counsel   4.    RECORDS OF TREATING HEALTH CARE
   immediately upon               PROVIDERS.
   receipt

   N/A                      5.    DEFENDANT’S EXPERT REPORTS. See &3.

   September 8, 2020        6.    DISCOVERY COMPLETION and DISCOVERY
                                  MOTIONS.
                                       To allow time for responses, written discovery
                                       must be served more than thirty (30) days
                                       before the deadline. Motions to compel must
                                       be filed by this date.

   N/A                      7.    COMPLETION OF EXPERT DEPOSITIONS.

   October 8, 2020          *8.   DISPOSITIVE MOTIONS.*

   N/A                      *9.   DAUBERT/EXPERT TESTIMONY MOTIONS.*
                                      Any challenge to the relevance or reliability of
                                      expert testimony and any exhibits or
                                      demonstrative aids to be used in connection
                                      with the expert’s testimony must be filed by
                                      this date. Such a motion should be filed only
                                      if a party has a nonfrivolous basis to challenge
                                      an expert’s qualifications or whether the


                                      Page5
Case 5:19-cv-00607-EEF-MLH Document 59 Filed 06/08/20 Page 6 of 9 PageID #: 624



                                        expert’s testimony and exhibits or aids reflect
                                        a reliable method reliably applied.

   December 11, 2020      10.   EXCHANGE OF PROPOSED PRETRIAL ORDER
                                AND EXHIBITS.

                                (A)     Counsel for plaintiff shall deliver to counsel for
                                        defendant a draft of the proposed pretrial
                                        order, including a list of plaintiff’s witnesses
                                        and exhibits, as well as a set of plaintiff’s
                                        exhibits .

                                (B)     Within seven (7) days of receipt of plaintiff’s
                                        draft of the PTO, defense counsel shall deliver
                                        to plaintiff’s counsel defendant’s inserts,
                                        changes and/or objections to plaintiff’s
                                        proposed pretrial order, including a list of
                                        defendant’s witnesses and exhibits, as well as
                                        a set of defendant’s exhibits.

   December 21, 2020      11.   CONFERENCE TO PREPARE PRETRIAL ORDER.
                                    Plaintiff’s counsel shall host a conference at a
                                    convenient time for all trial counsel in order to
                                    finalize the pretrial order. The Court prefers
                                    such conference occur in person, but should a
                                    face-to-face conference not be feasible or
                                    practical, counsel shall confer by telephone.

   January 4, 2021        *12. MOTIONS IN LIMINE.*
                                   Motions to admit or exclude testimony or
                                   evidence must describe the specific testimony
                                   or evidence at issue and the context in which
                                   the movant anticipates the testimony or
                                   exhibit will be presented. If a motion refers to
                                   an exhibit, the proposed exhibit must be
                                   attached to the motion. Any opposition shall
                                   be filed within seven (7) days of the filing
                                   of the motion.




                                      Page6
Case 5:19-cv-00607-EEF-MLH Document 59 Filed 06/08/20 Page 7 of 9 PageID #: 625



   January 8, 2021        13.   TAKING TRIAL DEPOSITIONS.
                                     Depositions to be used at trial in lieu of live
                                     testimony, whether of lay or expert witnesses,
                                     may be taken after the discovery deadline, but
                                     no later than this deadline, provided
                                     reasonable notice is provided to all parties.
                                     See also Special Requirements, Section J.

   January 29, 2021       *14. TRIAL SUBMISSIONS FOR THE JURY.*

                                (A)     JOINT JURY INSTRUCTIONS and JOINT
                                        JURY INTERROGATORIES
                                        If the parties are unable to agree as to any
                                        specific jury instruction, a separate proposal,
                                        supported by pinpoint citations, should be
                                        submitted for each contested instruction.
                                        Instructions should be submitted in one
                                        document and in the order to be read to the
                                        jury.

                                (B)     TWO JOINT PRELIMINARY
                                        STATEMENTS
                                        The parties should prepare and submit two
                                        (2) joint preliminary statements. The first joint
                                        preliminary statement should be brief (no
                                        more than one or two paragraphs) and will be
                                        read to the jury venire during voir dire as an
                                        introduction to the case. The second, more
                                        detailed statement will be read to the
                                        impaneled jury as part of the preliminary jury
                                        instructions. The latter statement should
                                        include facts, burdens of proof, and basic
                                        statements of the relevant law as each party
                                        alleges it should apply to these facts. This
                                        statement is intended to provide "sign posts"
                                        for the jury and should also contain the
                                        parties’ stipulations.

                                (C)     EXHIBITS ON CD-ROM
                                        See Special Requirements, Section F.



                                      Page7
Case 5:19-cv-00607-EEF-MLH Document 59 Filed 06/08/20 Page 8 of 9 PageID #: 626



                                (D)     EXHIBIT BOOKS.
                                        Counsel shall submit two paper copies of trial
                                        exhibits to Chambers. Paper copies shall be
                                        submitted in a three-ring binder, with each
                                        exhibit separated by a numbered tab. A
                                        descriptive index of exhibits shall also be
                                        provided.

                                (E)     STIPULATIONS


   January 29, 2021       *15. PLAINTIFF’S WILL CALL LIST.

   CLOSED                 *16. NON-JURY TRIAL SUBMISSIONS.*
                               This requirement applies only in the event the
                               parties waive their right to a trial by jury.

                                 (A) FINDINGS OF FACT and CONCLUSIONS
                                     OF LAW
                                     The parties’ submissions shall be formatted in
                                     individually    numbered,       single-sentence
                                     statements. Conclusions of law shall include
                                     pinpoint legal citations of supporting
                                     authority. Each party’s submission shall be
                                     filed with the clerk of court and exchanged
                                     with all other parties by that deadline.

                                 (B) EXHIBIT BOOKS
                                     Counsel shall submit two paper copies of trial
                                     exhibits to Chambers. Paper copies shall be
                                     submitted in three-ring binders, with each
                                     exhibit separated by a numbered tab. A
                                     descriptive index of exhibits shall also be
                                     provided.

   January 29, 2021       *17. SUBMISSION OF TRIAL DEPOSITIONS.*
                                   Trial depositions shall be edited jointly by the
                                   parties to remove all non-essential material.
                                   Two (2) copies of any edited trial depositions
                                   (paper copy for non-jury trials or video copy
                                   for jury trials) shall be delivered to chambers


                                      Page8
Case 5:19-cv-00607-EEF-MLH Document 59 Filed 06/08/20 Page 9 of 9 PageID #: 627



                                          by the deadline. All objections thereto must
                                          also be filed and briefed by this deadline. An
                                          additional copy of the edited deposition for
                                          use during trial shall be brought to court on
                                          the morning of trial.

   February 3, 2021          *18. DEFENDANT’S WILL CALL LIST.*

   *A courtesy copy of these items shall be submitted to the Chambers of Judge Foote in
   accordance with the procedure outlined in Section D of Special Requirements.


     THUS DONE AND SIGNED at Shreveport, Louisiana, June 8, 2020.


   00:30




                                        Page9
